             Case 1:21-cv-02163-KPF Document 5-1 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                              21-cv-02163-KPF
AMR CORPORATION,                                               Case No. 11-15463 (SHL)
                        Debtor.


CAROLYN FJORD, et al.
                                                             Adv. Case No. 13-1392 (SHL)
                        Plaintiffs-Appellants
                 v.
AMR CORPORATION, et al.
                        Defendants-Appellees.



                  DECLARATION OF DANIEL M. WALL IN SUPPORT OF
                     MOTION TO ADMIT COUNSEL PRO HAC VICE

        I, Daniel M. Wall, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, as

follows:

        1.       I am a member of the law firm of Latham & Watkins LLP.

        2.       I submit this declaration in support of my Motion to Admit Counsel Pro Hac Vice

in the above-captioned matter.

        3.       I am a member in good standing of the Bar of the State of California since January

15, 1981.

        4.       I attach a certificate of good standing from the Supreme Court of California, which

was issued within thirty days of this filing, as Exhibit A to my Motion to Admit Counsel Pro Hac

Vice.

        5.       I have never been convicted of a felony or been the subject of any criminal

conviction.
            Case 1:21-cv-02163-KPF Document 5-1 Filed 03/22/21 Page 2 of 2




       6.       I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

       7.       I have never been the subject of a disciplinary sanction and there are no disciplinary

proceedings presently pending against me.

       Wherefore I respectfully request to be permitted to appear as counsel pro hac vice in this

one case on behalf of Appellee Merged Entity American Airlines Group Inc.


Dated: March 22, 2021
       Orinda, California

                                                   By: /s/ Daniel M. Wall
                                                      Daniel M. Wall




                                                      2
